DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.

Election/Restriction & Status of Claims
Claims 6 and 8-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2020.
Claims 1-5, 15, 17 and 19-21 are examined in this office action of which claims 1, 15, 17, 19 and claim 20-21 are newly added claims.

Priority
It is noted that the instant application is a 371 of PCT/EP2017/063194 (05/31/2017) with foreign priority of SWEDEN SE 1650764-2 (06/01/2016). However, closer look at the claims and the foreign priority document SE 1650764-2 revealed that the ranges and claimed features such as a) Schaeffler diagram, the Creq and Nieq requirements, b) the proviso of                     
                        A
                        l
                        =
                        
                            
                                N
                                i
                            
                            
                                4
                            
                        
                        ±
                        0.5
                    
                 wherein the Al is in the range of 1.75-3 wt%, Al being 1.75 if the calculation of the formula is below 1.75 and Al being 3.0 if the calculation of the formula is above 3, c) Nb inclusion, d) Ni ranges allowed by the instant claims and e) specific range of martensite (80 wt% or more, 90 wt% or more), of the instant claims are not in the foreign priority document. Therefore, instant claims are afforded the priority date of 05/31/2017, the international filing date, which shows the features of the instant claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 15, 17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-5, 15 and 20, instant claims 1 and 15 require the limitation of “Ni: <10 wt%”. However, instant specification teaches as follows
[0012] In a first aspect there is provided a precipitation hardening stainless steel, said stainless steel comprising in wt %:
C: 0.05-0.30 wt %
Ni: 9-10 wt %
Mo: 0.5-1.5 wt %
[0035] In one embodiment with a steel according to the invention comprising 13 wt % Cr, 9 wt % Ni, 2 wt % Al and 0.15 wt % C the austenitic phase will be 15 wt % of the material.
[0039] Nickel (Ni) 9-10 wt %. In the present disclosure, it has been found that by balancing the amount of Ni and Al a first type of precipitations comprising Al and Ni are obtained. Thus the amount of Ni should be balanced with the amount of Al to fulfil the formula in the claim. Preferably the amount of Ni is kept as low as possible while still obtaining the desired properties, since Ni is a fairly expensive ingredient. Further a too high amount of Ni will increase the amount of an austenitic phase in the material and this should be avoided because the steel will then be too soft.
[0054] A content of 0.05-0.3 wt % C and 9-10 wt % Ni has to be combined with the additional condition that Nieq is in the interval 10.5-15. 0.05 wt % C and 9 wt % Ni gives a Nieq of 10.5. 0.05 wt % C and 10 wt % Ni gives a Nieq of 11.5. All conditions of the last sentence have to be fulfilled.
Therefore, instant specification teaches Ni range of 9-10 wt% and does not teach Ni being all of the values as required by the limitation of “Ni: <10 wt%”. Therefore, instant claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1-5, 15, 17 and 19-21, instant claims were amended with the limitation “vol%” instead of “wt%”. However, instant specification [0013] “wherein the steel comprises more than or equal to 80 wt %, preferably more than or equal to 90 wt % of a martensitic phase” “[0034] The precipitation hardening stainless steel has a martensitic structure comprising both a martensitic phase as well as other phases such as an austenitic phase. The precipitation hardening stainless steel comprises more than or equal to 80 wt % of a martensitic phase, preferably more than 85 wt %, more preferably more than 90 wt % even more preferably more than 95 wt % of a martensitic phase. In one embodiment the precipitation hardening stainless steel comprises more than or equal to 92 wt % of a martensitic phase. In one embodiment the precipitation hardening stainless steel comprises more than or equal to 94 wt % of a martensitic phase.” Therefore, instant specification teaches units of “wt%” and not “vol%” as required by the instant claims. It is noted that the Applicant indicated that there would be a affidavit/declaration under rule 132 to indicate that the specification intended the unit as recited in the instant amendment. However, no such affidavit/declaration is found in the record.

Claims 1-5, 15, 17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claims require the limitations of “precipitation hardening stainless steel” “remaining part up to 100 wt % is Fe, eq=Cr+Mo+1.5*Si+0.5*Nb with 11≤Creq≤15.4. However, instant claims do not recite a range for either Cr or Nb thereby making it unclear to determine the bounds of the instant claims since instant claim presents one equation with two unknown variables (Cr, Nb). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

List 1
Element
Instant Claims
(weight%)
Prior Art US’033
(mass%)
C
0.05 – 0.30
0.1% or less of C
Mo
0.5 – 1.5
0.5% to 2.5% inclusive of Mo
Al
1.75 – 3
0.25% to 1.75% inclusive of Al
V
0.25 – 1.5
Nb or V or Ta: 0.5 or less
Co
0 – 0.03
< 0.01			claim 2
-
Mn
0 – 0.5
1.0% or less of Mn
Si
0 – 0.3
0.5% or less of Si
Creq
11 ≤ Creq ≤15.4 with
Creq=Cr+Mo+1.5*Si+0.5*Nb
9.0% to 14.0% inclusive of Cr
0.5% to 2.5% inclusive of Mo 0.5% or less of Si
Nb: 0.5% or less
See Creq explanation below
Nieq
10.5≤ Nieq ≤15 with
Nieq=Ni+30*C+0.5*Mn
9.0% to 14.0% inclusive of Ni
0.1% or less of C
1.0% or less of Mn
See Nieq explanation below
Ni
< 10			claims 1, 15
9- <10			claims 17, 19
9.0% to 14.0% inclusive of Ni
N
limited to 30 ppm
0.1% or less of N
O
limited to 30 ppm
-
S
limited to 30 ppm
S at 0.5% or less
Fe + impurities
Balance
Balance







Claims 1-5, 15, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0224033 A1 of Arai (US’033). 
Regarding claims 1, 2, 15, 17 and 19-21, US 2013/0224033 A1 of Arai (US’033) {whole document} teaches [0001], [0007] [0012] “a precipitation hardening type martensitic stainless steel” “a precipitation hardening martensitic stainless steel long blade material” wherein the steel has [0029] [0031] “a uniform tempered martensitic structure after aging thermal treatment. Note that the uniform tempered martensitic structure mentioned here indicates that the δ ferrite, the retained austenite and fresh martensite are respectively less than 10% in the structure”.  which reads on the claimed martensite of the instant claims 1, 15, 20 and 21 of more than or equal to 80% and 90% since the prior art allows up to 100% of its structure to be martensite.
Regarding the claimed composition of the instant claims, US’033 further teaches that its steel has a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. (US’033 claims 1-4, [0007] – [0035]). Regarding the Co and O limitation of instant claims, the prior art does not explicitly teach its presence in its steel and therefore reads on the limitations of instant claims. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the proviso of                 
                    A
                    l
                    =
                    
                        
                            N
                            i
                        
                        
                            4
                        
                    
                    ±
                    0.5
                
             wherein the Al is in the range of 1.75-3 wt%, Al being 1.75 if the calculation of the formula is below 1.75 and Al being 3.0 if the calculation of the formula is above 3, it is noted that the prior art does not teach of this relationship. Nevertheless, the prior art teaches “0.25% to 1.75% inclusive of Al” and “9.0% to 14.0% inclusive of Ni” which means that the claimed range (broadest range of the instant claims) for Al of the instant claims of 1.75-3 wt% would lie within or overlap that of the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. Saklatwalla v. Marburg provides that “It requires something more than a mere new ratio of proportions in the ingredients constituting an article to render the product patentable. It was stated in the case of Bethlehem Steel Co. v. Churchward International Steel Co. (Carnegie Steel Co., Intervener), 3 Cir., 1920, 268 F. 361, 364, as follows: "But novelty of proportions in the sense of the patent law involves something more than figuring out proportions differing from any that were known before. It involves new results from new proportions, developing a new metal, or, it may be, an old metal with new characteristics of structure or performance, embracing entirely new, or at least substantially enhanced, qualities of utility. [Milligan Higgins] Glue Co. v. Upton, 97 U.S. 3, 24 L.Ed. 985; Welling v. Crane, C.C., 21 F. 707; Brady Brass Co. v. Ajax [Metal Co., 3 Cir.], 160 F. 84, 90, 87 C.C.A. 240; Pittsburgh Iron Steel [Foundries] Co. v. Seaman-Sleeth Co., [3 Cir.] 248 F. 705, 160 C.C.A. 605; Miami Copper Co. v. Mineral Separation, Ltd., [3 Cir.] 244 F. 752, 157 C.C.A. 200."”
Regarding the limitations directed to the Schaeffler diagram wherein 11 ≤Creq≤15.4 and 10.5≤Nieq≤15 wherein                 
                    
                        
                            C
                            r
                        
                        
                            e
                            q
                        
                    
                    =
                    C
                    r
                    +
                    M
                    o
                    +
                    1.5
                    *
                    S
                    i
                    +
                    0.5
                    *
                    N
                    b
                
             and                 
                    
                        
                            N
                            i
                        
                        
                            e
                            q
                        
                    
                    =
                    N
                    i
                    +
                    30
                    *
                    C
                    +
                    0.5
                    *
                    M
                    n
                
            . The prior art teaches that its steel has “9.0% to 14.0% inclusive of Cr, 0.5% to 2.5% inclusive of Mo, 0.5% or less of Si, Nb: 0.5% or less, 9.0% to 14.0% inclusive of Ni, 0.1% or less of C, 1.0% or less of Mn” which would yield                 
                    
                        
                            C
                            r
                        
                        
                            e
                            q
                        
                    
                
             and                 
                    
                        
                            N
                            i
                        
                        
                            e
                            q
                        
                    
                
             ranges of 9.5–17.5 and 9-17.5 respectively meaning that ranges claimed in instant claims lie within or overlap the ranges provided by the prior art and therefore renders the claimed range obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.

Regarding claim 3, the prior art teaches teaches “[0016] Nickel (Ni) is an element which suppresses formation of δ ferrite, and contributes to enhancement in strength by precipitation hardening of Ni—Ti and Ni—Al compounds” “[0020]Aluminum (Al) is an element which forms an Ni—Al compound and contributes to precipitation hardening.” thereby reading on the first type of precipitations comprising Al and Ni of the instant claim. 
Regarding the second type of precipitations comprising carbides of at least one selected from the group consisting of Cr, Mo and V of the instant claim, the prior art teaches “[0013] Carbon (C) forms chromium carbide, so that reduction in toughness due to excessive precipitation of the carbide, worsening of corrosion resistance due to reduction in Cr concentration in the vicinity of a grain boundary or the like becomes a problem.” This means that the prior art teaches of carbides made one of the elements required of the instant claim thereby reading on instant claimed limitations.

Regarding claim 4, although the prior art teaches that its steel is “an alloy having high strength, high toughness and high corrosion resistance that becomes a uniform tempered martensitic structure can be obtained”, it is noted that the prior art do not explicitly of fatigue strength using the specific test condition specified in the instant claim. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition ((see compositional analysis above) – the prior art teaches a precipitation hardened steel with substantially identical composition), and  b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis (martensite) above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Regarding claim 5, the recitation of “the precipitation hardening stainless steel is nitrided” is a product-by-process limitation in the instant claim since it reciting a process step “nitride” which is the past tense of the term “nitriding”. However, MPEP provides the guidance that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The prior art does not teach its steel is nitrided. Once skilled in the art recognizes that nitride coating can be used to protect the steel from surface erosion. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of the prior art and nitride it to protect the surface erosion of the steel.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 15, 17 and 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733